Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of contrast reagent is not clear. In paras 36, 61, and 144 the term is used but not defined. It is not clear what the term includes.  The prior art uses a dye as a patch identifier or skin marker (see US 2016/0015952 Al para 144) to be able to visually see and identify the patches. It is treated as in the prior art unless a more specific definition is present in the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 22-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Omachi et al. (US 2016/0015952 Al).
Omachi et al. teach for claims  22 and 24 a microprojection array comprising a base and a plurality of microprojections with an at least first and second substance that can be a vaccine antigen (Figure 4, Examples 1) and that the vaccines can be applied in regions and adjust for size by dose needed (para 95-96). For claim 23 the vaccines listed contain several that are routinely given as combinations (DPT, IPV, MMR) (paras 160-180). For claim 25, adjuvants can be in separate sections (para 89). For claim 26, the adjuvant can be retinoic acid (fat soluble, dissolves in organic solvents) (para 136). For claim 27, the microneedles can have different colors (para 95). For claim 28, the microneedles can have a water soluble release substance (paras 149 and 150, and in 231, and 232 in Ex 5). 
While Omachi et al. does not specifically teach hydrophobic and hydrophilic, the retinoic acid is hydrophobic and antigens are diluted in aqueous solutions including PBS or other water based solution. 
Microprojection and microneedle arrays are referred to interchangeably (Pgpub 0132)
Thus, Omachi et al. anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Omachi et al. (US 2016/0015952 Al) as applied to claims 22-28 and Ng et al. (Sci Rep 6, 29368 (2016)).
Omachi et al. teach for claims  22 and 24 a microprojection array comprising a base and a plurality of microprojections with an at least first and second substance that can be a vaccine antigen (Figure 4, Examples 1) and that the vaccines can be applied in regions and adjust for size by dose needed (para 95-96). . For claim 23 the vaccines listed contain several that are routinely given as combinations (DPT, IPV, MMR) (paras 160-180). For claim 25, adjuvants can be in separate sections (para 89). For claim 26, the adjuvant can be retinoic acid (fat soluble, dissolves in organic solvents) (para 136). For claim 27, the microneedles can have different colors (para 95). For claim 28, the microneedles can have a water soluble release substance (paras 149 and 150, and in 231, and 232 in Ex 5). 
Omachi et al. do not teach a first or second region with 100 microprojections or 1,000-10,000 microprojections.
Ng et al. teach that arrays about 58 by 58 rows and used to immunize with vaccine plus adjuvant (21K/cmE2, 4mmE2 used, page 10 top and abstract).
One of ordinary skill in the art at the effective time of filing would know that microprojections could be arranged in regions with the size and or density adjusted (Omachi et al. para 95).  One of ordinary skill in the art at the effective time of filing would have the expectation of success to achieve any number as Omachi et al. teach that the microneedle 
Thus, it would be prima facie obvious at the effective time of filing to modify the patch of Omachi et al. to use the patch of Ng et al. to be able to make patches with as many microneedles as needed 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648